969 EAST 27" STREET

HAHN EISENBERGER PLLC BROOKLYN, NEW YORK 11210
(347) 410-5800
ATTORNEYS AT LAw FAX: (347) 435-2148
WRITER’S EMAIL ADDRESS:
EHAHN@HAHNEISENBERGER.COM
October 26, 2018
Via ECF & Hand Delivery

 

The Honorable Nina Gershon
United States District Judge
United State District Court for the
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:  Paguirigan v. Prompt Nursing Employment Agency LLC et al.
Docket No.:_17-cv-1302 (NG)(JO)

Dear Judge Gershon:

We represent Defendants in the matter referenced above and write at the direction of the
Court regarding the proposed class notice submitted by Plaintiff on October 11, 2018.

Enclosed is a redlined version of Plaintiffs submission setting forth our proposed
changes to the class notice. We submitted the enclosed redline version of the notice yesterday
evening to Plaintiff’s counsel, and inquired whether counsel consented to our proposed changes,
and we have not yet heard back.

We respectfully request that the Court approve the changes made to Plaintiff's proposed
class notice.

We thank the Court for its attention to this matter.

Respectfully submitted,
/s/ Elliot Hahn

Elliot Hahn (EH-6087)
Encl.

Cc: All Counsel (via ECF)

{200050}
